DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 1-20 were originally pending in this application prior to the response to election filed 04/01/2021.
Applicant's election with traverse of Species I, in the reply filed on 04/01/2021 is acknowledged. The traversal is on the ground(s) that the Examiner’s identification of claims 2-3, 10, and 20 as being associated with Species I is incorrect and Applicant submits claims 2-4 and 10 to correspond to Species I.
Applicant’s arguments, see page 7, ln 3-11 filed 04/01/2021, with respect to exclusion of claim 20 from Species I and inclusion of claim 4 as part of Species I have been fully considered and are persuasive.  The inclusion of claim 20 as part of Species I has been withdrawn. The inclusion of claim 4 as part of Species I has been acknowledged.
Claims 5-9 and 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (US20170153550A1).
Regarding claims 1-4 and 10, referring to annotated figures 4 and 5 below, Kim teaches a substrate processing apparatus (substrate treating apparatus 300), comprising: a nozzle plate (supporting plate 342) with an upper surface (see annotated Fig 4); a support (substrate supporting unit 340, Fig 4) configured to support a substrate (substrate W) at a predetermined distance from the nozzle plate (see annotated Fig 4) with a first surface of the substrate facing the upper surface nozzle plate (see annotated Fig 4); a processing liquid supply unit (top liquid supply unit 380, Fig 4) configured to supply a processing liquid (see [0042]) to a second surface of the substrate opposite to the first surface (see annotated Fig 4); a first supply unit configured to supply a first fluid (gas) from a first supply port in the upper surface of the nozzle plate; and a second supply unit configured to supply a second fluid (liquid) from a second supply port closer to a outer 414, [0059]) in the upper surface of the nozzle plate (supporting plate 342) (see annotated fig 5) and the suction port is in a region of the nozzle plate between the first supply port (outlet of 
    PNG
    media_image1.png
    1142
    844
    media_image1.png
    Greyscale
gas nozzle 470) and the second supply port (outlet of liquid discharge nozzle 430) (see annotated Fig 5) and where the support protrudes (see annotated Fig 4) from an upper 
    PNG
    media_image2.png
    541
    1013
    media_image2.png
    Greyscale
surface of the nozzle plate (supporting plate 342).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA, Ph.D./     Examiner, Art Unit 1711                                                                                                                                                                                                   




/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711